In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                           No. 07-19-00431-CV
                                           No. 07-19-00432-CV


                               IN THE INTEREST OF C.B., A CHILD
                               IN THE INTEREST OF M.B., A CHILD

                             On Appeal from the 100th District Court
                                      Carson County, Texas
               Trial Court Nos. 12,260 & 12,261, Honorable Stuart Messer, Presiding

                                           February 18, 2020

                                  MEMORANDUM OPINION
                          Before QUINN, C.J., and PARKER and DOSS, JJ.


        Appellant, Father, appeals from two trial court orders terminating his parental rights

to his children, C.B. and M.B.1 The trial court issued the orders of termination on

December 6, 2019. Thereafter, Father filed a motion for new trial in each cause. The

trial court granted both motions on January 17, 2020. Accordingly, we dismiss the

appeals for want of jurisdiction.




        1 To protect the privacy of the parties involved, we will refer to the appellant as “Father” and to the
children by their initials. See TEX. FAM. CODE ANN. § 109.002(d) (West Supp. 2019); TEX. R. APP. P. 9.8(b).
       We have jurisdiction to hear an appeal from a final judgment or from an

interlocutory order made immediately appealable by statute. See Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001) (final judgment); Stary v. DeBord, 967 S.W.2d
352, 352-53 (Tex. 1998) (per curiam) (interlocutory appeal). When a trial court grants a

motion for new trial, the court’s original judgment or order is vacated and the case

proceeds as if there had been no trial. Markowitz v. Markowitz, 118 S.W.3d 82, 88 (Tex.

App.—Houston [14th Dist.] 2003, pet. denied). Thus, an order granting a new trial

deprives an appellate court of jurisdiction over an appeal. In re K.F., No. 07-08-00102-

CV, 2008 Tex. App. LEXIS 2068, at *2 (Tex. App.—Amarillo Mar. 19, 2008, no pet.) (mem.

op.) (citing Boris v. Boris, 642 S.W.2d 855, 856 (Tex. App.—Fort Worth 1982, no writ)

(per curiam)).


       By letter of January 21, 2020, we notified Father that it did not appear we had

jurisdiction because the trial court granted his motions for new trial. We directed Father

to show grounds for continuing the appeals by January 31, or we would dismiss them for

want of jurisdiction. Father did not respond to our letter.


       Because there is no final judgment in these cases, we dismiss the appeals for want

of jurisdiction. TEX. R. APP. P. 42.3(a).


                                                  Per Curiam




                                             2